The opinion of the court was delivered by
Scott, J.
This case is between the same parties, and involves a similar state of facts, as that of. Laurendeau v. Fugelli, decided by the supreme court of the Territory of *95Washington, found in the supplemental part of the first volume of Washington State Reports, at page 559 (21 Pao. Rep. 29), the action being brought for a subsequent crop of hay to the one involved in the former case. It is admitted in this case, however, that the respondent filed his declaratory statement upon the land' in question after his entry thereon. The same action was taken by the court as in the former case, plaintiff being non-suited. Respondent made no appearance upon the appeal, nor did he file any brief.
Respondent having made a forcible entry upon the land in question which had been settled upon, improved and inclosed by the plaintiff, and who was in possession thereof at the time, could obtain no rights therein by virtue of such an entry. The fact that he filed a declaratory statement thereon subsequent to such entry did not afford him any additional protection against the party rightfully in possession. As against the respondent the plaintiff was entitled to the land, and its produce. This case must follow the former one. The judgment of the court below is reversed, and the cause remanded. See Atherton v. Fowler, 96 U. S. 513, and the former case of Laurendeau v. Fugelli, heretofore cited.
Anders, C. J., and Stiles and Dunbar, J., concur.
Hoyt, J., not sitting.